Citation Nr: 0623396	
Decision Date: 08/04/06    Archive Date: 08/15/06

DOCKET NO.  02-01 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) and/or emphysema, claimed as due to 
asbestos exposure during service.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel





INTRODUCTION

The veteran had active military service from September 1962 
to September 1966.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2001 rating decision.


FINDING OF FACT

The evidence fails to show that it is as likely as not that 
the veteran's COPD and emphysema is related to asbestos 
exposure during service.


CONCLUSION OF LAW

The criteria for service connection for COPD and emphysema 
are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

The veteran is currently diagnosed with both emphysema and 
COPD.

Service records confirm that the veteran served in the Navy 
as a boiler tender for four years, during which time he 
asserts that he was exposed to asbestos and other toxic 
substances, which he believes caused his COPD and emphysema.  

Nevertheless, the veteran's separation physical found the 
veteran's lungs to be normal.  Additionally, medical 
treatment records reflect that the veteran smoked cigarettes 
for many years.  While the veteran has disputed a past 
assertion that he smoked three to four packs per day, it is 
indisputable that he was in fact a smoker for a number of 
years, as numerous medical records refer both to his smoking 
and to his efforts to quit.

In July 2005, the veteran underwent a VA examination to 
determine the etiology of his lung disabilities.  The 
examiner was well aware of the veteran's reported history of 
asbestos exposure during service, as well as his history of 
cigarette smoking (which the examiner indicated was two packs 
per day for thirty to forty years).  The examiner diagnosed 
the veteran with COPD with emphysema, which was confirmed by 
a pulmonary function test.  A chest  X-ray revealed basilar 
parenchymal fibrosis and moderate COPD, and showed blunting 
of the costophrenic angle secondary to old pleural 
thickening.  A CT scan showed COPD and bullous emphysema but 
was otherwise negative.  Following a full review of the 
veteran's claims file, the examiner opined that the veteran's 
COPD and emphysema were most likely due to his chronic 
tobacco smoking and less likely due to his claimed asbestos 
exposure while in service.  The examiner also noted that the 
CT scan revealed no asbestosis changes.

VA and private treatment and hospitalization records have 
also failed to relate the veteran's lung condition to his 
claimed asbestos exposure during service.  While the veteran 
and his family believe that his lung condition was caused by 
asbestos exposure while in the Navy, they are not medically 
qualified to provide an opinion as to medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As 
such, without any medical evidence linking the veteran's lung 
condition to asbestos exposure during service, the veteran's 
claim of entitlement to service connection for COPD and/or 
emphysema is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in March 2005.  By this, and by previous letter, 
the statement of the case, and the supplemental statements of 
the case, the veteran was informed of all four elements 
required by the Pelegrini II Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Additionally, the veteran indicated in a March 2006 letter 
that he had no additional evidence to substantiate his claim.  

VA and private treatment and hospitalization records have 
been obtained.  The veteran was also provided with a VA 
examination (the report of which has been associated with the 
claims file).  Additionally, the veteran was offered the 
opportunity to testify at a hearing before the Board, but he 
declined.
 
VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's service-connection claims, no 
initial disability rating or effective date will be assigned, 
so there can be no possibility of any prejudice to the 
veteran under the holding in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Because VA's duties to notify and assist 
have been met, there is no prejudice to the veteran in 
adjudicating this appeal.

 
ORDER

Service connection for COPD and/or emphysema is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


